Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	No claims have been amended. Claims 1-18 are pending in this office action. This action is responsive to Applicant’s application filed 11/02/2021.

Response to Arguments
3.	Applicant’s arguments filed 11/02/2021 have been full considered but are not persuasive.
Applicant argued that, the cited references fail to disclose amended claim limitation    
“Displaying an input field for entering a name for the selected telephone number; When the at least one entry with the same or similar name is included in the phone book list, displaying the at least one entry on the touch display screen; after detecting the touch input selecting the telephone number on the call history list and while the name are being currently entered, determining whether the phone book list of the portable terminal includes at least one entry with a same or similar name to the currently entered name; in response to a request for adding the selected telephone number into a requested entry among the displayed at least one entry, adding the selected telephone number into the requested entry" as recited in independent claims 1, 7, and 13. 
Examiner respectfully disagree all allegations as argued. Examiner, in his/her previous office action gave detail explanation of claimed limitation and pointed out exact locations in the cited prior art. Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See. MPEP 2111[R-1] Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be 
Applicant argued “displaying an input field for entering a name for the selected telephone number” in claims 1, 7, and 13 (see Amendment pages 9-10). Examiner respectfully disagrees.
In response to Applicant’s argument, Smith teaches displaying an input field for entering a name (figure 5), selected telephone number (elements 602, 622, 624 of figure 6A), paragraphs 0036-0037, 0048). Address book detail include name, e-mail address, phone number, job title, message histories with the contact, e-mail history associated with the contact, usage history indicating prior calls from the contact (paragraph 0150; see also figure 6).
Applicant argued the claim limitation “after detecting the touch input selecting the telephone number on the call history list and while the name are being currently entered, determining whether the phone book list of the portable terminal includes at least one entry with a same or similar name to the currently entered name” in claims 1, 7, and 13 (see Amendment pages 11-12). Examiner respectfully disagrees.
In response to Applicant’s argument, Jobs teaches after detecting the touch input selecting the telephone number on the call history list (figure 30N). The name used for an instant message conversation is determined by finding an entry in the user's contact list that contains the phone number used for the instant message conversation. If no such entry is found, then just the phone number is displayed. In some embodiments, if the other party sends messages from two or more different phone numbers, the messages may appear as a single conversation under a single name if all of the phone numbers used are found in the same entry in the user's contact list (paragraph 0225; see also figure 5). In some embodiments, each row in a list corresponds to a call or a consecutive sequence of calls involving the same person or the same number (without an intervening call involving another person or another phone number). 
Smith also teaches the address book may display a total number of relevant contacts based on the search results (e.g., one other contact that has the same name as contact A) (paragraph 0030). The address book may implement a process to determine whether two or more existing address book records stored in the address book share the same content for a data type, such as name, telephone number, and email address, when content is sorted by the data type (paragraph 0037).
Applicant argued the claim limitation “when the at least one entry with the same or similar name is included in the phone book list, displaying the at least one entry on the touch display screen” in claims 1, 7, and 13 (see Amendment pages 12-13). Examiner respectfully disagrees.
In response to Applicant’s argument, Smith teaches the address book may parse the user's e-mail inbox on a device to retrieve personal information of an existing or potential contact such as name, company information, job title, phone number and information suitable for analyzing the patterns of communication between the user and the contact (paragraph 0032). The address book may implement a process to determine whether two or more existing address book records stored in the address book share the same content for a data type, such as name, telephone number, and email address. For example, the management routine may interpret records that share the same content for a data type as duplicate records. The 
Applicant argued the claim limitation “in response to a request for adding the selected telephone number into a requested entry among the displayed at least one entry, adding the selected telephone number into the requested entry” in claims 1, 7, and 13 (see Amendment pages 13-14). Examiner respectfully disagrees.
In response to Applicant’s argument, Valloppillil teaches the address book in a mobile device may also provide the user with direct access to published pages that have been previously discovered, a list of discovered pages may be associated with each entry in the address book. Selecting one of the entries in the address book causes a list 151 any discovered pages associated with that entry to be displayed. Selecting one of the discovered pages from the list then automatically causes a request for that page to be generated and sent, where the destination telephone number and any keyword(s) are automatically inserted (e.g., add). The discovered pages may include published pages that have been automatically discovered by the mobile device or by the publishing system. The discovered pages may also include pages from a recently-request cache, and/or they may have been explicitly saved by the user as favorites or bookmarks (paragraphs 0114, 0119; see also figure 14).

For the above reason, examiner believed that rejection of the last office action was proper.	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,666,783.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The following table shows the claims 1-6 in Instant Application that is rejected by corresponding claim(s) in US Patent No. 10,613757 claim 1-36.

Instant Application
US 10,666,783
1. A method comprising: 
 	displaying, at a portable terminal including a touch display screen, a memory and 
 	detecting a touch input selecting a telephone number on the call history list; 



 	displaying an input field for entering a name for the selected telephone number; 






 	after detecting the touch input selecting the telephone number on the call history list and while the name are being currently entered, determining whether the phone book list of the portable terminal includes at least one entry with a same or similar name to the currently entered name; 






 	when the at least one entry with the same or similar name is included in the phone book list, displaying the at least one entry on the touch display screen; 



 	in response to a request for adding the selected telephone number into a requested entry among the displayed at least one entry, adding the selected telephone number into the requested entry; and 



 	in response to a request for generating a new entry in the phone book list, 




         generating the new entry including the name for the selected telephone number in the phone book list. 






2. The method of claim 1, further comprising: 
 	generating the new entry comprising the name for the selected telephone number and the selected telephone number to store in the phone book list in response to there not being the at least one entry with the same or similar name in the phone book list. 



3. The method of claim 1, wherein each of the at least one entry with the same or similar name 


4. The method of claim 1, wherein the at least one entry with the same or similar name in the phone book list is displayed in a list on the touch display screen. 


5. The method of claim 1, wherein each of the at least one entry with the same or similar name in the phone book list has a same name as the name for the selected telephone number. 



6. The method of claim 1, wherein the at least one entry with the same or similar name in the phone book list is displayed on the touch display screen separately from a keyboard displayed on the touch display screen. 

 	displaying, at a portable terminal, the portable terminal including a touch display 
 	detecting a touch input selecting a telephone number on the call history list, wherein the selected telephone number is not included in a phone book list of a portable terminal; 
 	displaying a screen for entering characters of a name for the selected telephone number, via a sequence of keyboard inputs on a keyboard displayed on the touch display screen, each keyboard input corresponding to at least one of a letter, a number, a symbol, or a space between characters; 
 	after detecting the touch input selecting the telephone number on the call history list and while the characters of the name are being currently entered, performing a determination whether at least one entry corresponding to one or more names containing the currently entered characters is included in the phone book list of the portable 
 	when at least one entry corresponding to the one or more names containing the currently entered characters is included in the phone book list, displaying the at least one entry of the phone book list corresponding to the one or more names containing the currently entered characters; and 
 	in response to a request for adding the selected telephone number into an entry among the displayed at least one entry, while displaying the at least one entry of the phone book list corresponding to the one or more names containing the currently entered characters, adding the selected telephone number into a corresponding entry; 
 	in response to a request for generating a new entry in the phone book list, while displaying the at least one entry of the phone book list corresponding to the one or more 
          generating the new entry having the name for the selected telephone number in the phone book list; and 
 	wherein the at least one entry of the phone book list corresponding to one or more names containing the currently entered characters is displayed separate from the keyboard. 
    
2. The method of claim 1, further comprising: 
 	generating the new entry comprising the name associated with the selected telephone number and the selected telephone number to store in the phone book list in response to there not being at least one entry in the phone book list corresponding to the one or more names containing the currently entered characters. 
    
3. The method of claim 1, wherein each of the at least one entry of the phone book list corresponding to the one or more names 
    
4. The method of claim 1, wherein the at least one entry of the phone book list corresponding to the one or more names containing the currently entered characters is displayed in a list on the touch display screen. 
    
5. The method of claim 1, wherein each of the at least one entry of the phone book list corresponding to the one or more names containing the currently entered characters is an entry corresponding to a same name as the name for the selected telephone number. 
    
6. The method of claim 1, wherein the at least one entry of the phone book list corresponding to one or more names containing the currently entered characters is displayed separate from the keyboard.    


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
 US Patent No. 10,666,783. Therefore, these two sets of claims are not patentably distinct.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
6.	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al. (US Patent Publication No. 2010/0306185 A1, hereinafter “Smith”) in view of Job et al. (US Patent Application No. 2008/0122796 A1, hereinafter “Job”) and Valloppillil et al. (US Patent Application No. 2004/0137921 A1, hereinafter “Valloppillil”).
As to Claim 1, Smith teaches the claimed limitations:
“A method” as system, methods and computer program products for creating and maintaining an address book, the address book may collect or update its existing contact information from sent or received communications (abstract).

  “Detecting a touch input selecting a telephone number on the call history list” as the address book may be presented as a user interface that includes one or more entries with each entry containing contact information associated with a contact such as name, e-mail address, phone number, job title, message histories with the contact, e-mail history associated with the contact, usage history indicating prior calls from the contact, information indicating past, present and future events involving the contacts who are part of the contact's network, and social network profile URLs, other information such as screen names, personal web site URLs, physical address and the like also may be included (paragraphs 0150-0152).  
 	“Displaying an input field for entering a name for the selected telephone number” as the user may enter the name of contact A via a user interface and in response, the address book may return the contact profile of contact A as well as every e-mail, attachment and access information to parties who are on these threads. The address book also may display a total number of relevant contacts based on the search results (e.g., one other contact that has the same name as contact A), and the number of relevant e-emails, attachments and parties that are associated with contact A to aid the user in identifying. The address book may gather its contact information from multiple sources. For example, the address book may collect or update its contact information by querying multiple user, multiple communications applications and multiple documents (e.g. phone directories) associated with each user, company or organization  (paragraphs 0033-0036).

“In response to a request for generating a new entry in the phone book list, generating the new entry including the name for the selected telephone number in the phone book list” as the address book may implement a process to determine whether two or more existing address book records stored in the address book share the same content for a data type, such as name, telephone number. For example, the management routine may create a single address book record by combining the common data entries with the unique data entries of duplicate records to create a new address book record, store the new address book record in the address book 
 	Smith does not explicitly teach the claimed limitation “after detecting the touch input selecting the telephone number on the call history list and while the name are being currently entered, determining whether the phone book list of the portable terminal includes at least one entry with a same or similar name to the currently entered name”. 
 Jobs teaches after detecting the touch input selecting the telephone number on the call history list (figure 30N). The name used for an instant message conversation is determined by finding an entry in the user's contact list that contains the phone number used for the instant message conversation. If no such entry is found, then just the phone number is displayed. In some embodiments, if the other party sends messages from two or more different phone numbers, the messages may appear as a single conversation under a single name if all of the phone numbers used are found in the same entry in the user's contact list (paragraph 0225; see also figure 5). In some embodiments, each row in a list corresponds to a call or a consecutive sequence of calls involving the same person or the same number (without an intervening call involving another person or another phone number). In some embodiments, each row includes: the name of the other party or the phone number; the number of consecutive calls; the date and/or time of the last call (e.g., the call history). In some embodiments, in response to the user activating icon for a particular row, the touch screen displays the corresponding contact list entry for the other party if the phone number cannot be associated with an entry in the user's contact list. In some embodiments, in response to a user tap or other predefined gesture elsewhere in a given row, the phone module dials the corresponding phone number for that row (paragraph 0537; see also figure 28), (abstract, paragraphs 0526-0530, 0540 and 0556, 0632).

 Valloppillil teaches the address book in a mobile device may also provide the user with direct access to published pages that have been previously discovered, a list of discovered pages may be associated with each entry in the address book. Selecting one of the entries in the address book causes a list any discovered pages associated with that entry to be displayed. Selecting one of the discovered pages from the list then automatically causes a request for that page to be generated and sent, where the destination telephone number and any keyword(s) are automatically inserted (e.g., add). The discovered pages may include published pages that have been automatically discovered by the mobile device or by the publishing system. The discovered pages may also include pages from a recently-request cache, and/or they may have been explicitly saved by the user as favorites or bookmarks (paragraphs 0114, 0119; see also figure 14), (paragraphs 0094, 0096).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Smith, Job and Valloppillil before him/her, to modify Smith determining whether the phone book list of the portable terminal includes at least one entry with a same or similar name because that would allow a user to access, store and manipulate data avoid user interfaces often result in complicated key sequences and menu hierarchies that must be memorized by the user as taught by Jobs (paragraph 0006-0007). Or adding the selected telephone number into a requested entry among the displayed because that would provide a powerful way for wireless subscribers to publish and access many types of content from their mobile devices which is user friendly method as taught by Valloppillil (paragraph 0013).

As to Claim 2, Smith teaches the claimed limitations:


As to Claim 3, Smith teaches the claimed limitations:
“Wherein each of the at least one entry with the same or similar name in the phone book list includes a respective telephone number” as (paragraphs 0033, 0037).

As to Claim 4, Smith teaches the claimed limitations:
 	“Wherein the at least one entry with the same or similar name in the phone book list is displayed in a list on the touch display screen” as (paragraphs 0033, 0037).

As to Claim 5, Smith teaches the claimed limitations:
 	“Wherein each of the at least one entry with the same or similar name in the phone book list has a same name as the name for the selected telephone number” as (paragraphs 0033, 0037; claims 5-6).

As to Claim 6, Smith teaches the claimed limitations:
“Wherein the at least one entry with the same or similar name in the phone book list is displayed on the touch display screen separately from a keyboard displayed on the touch display screen” as (paragraphs 0033, 0037, 0044, 0183).

As to claims 7-12 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-6. In addition, Smith teaches the address book may be developed as a standalone application for managing one or more contacts associated with a 

As to claims 13-18 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-6. In addition, Smith teaches one or more modules of computer program instructions encoded on a tangible program carrier for execution by, or to control the operation of, data processing apparatus. The tangible program carrier may be a computer readable medium (paragraph 0179). Therefore these claims are rejected for at least the same reasons as claims 1-6.

Examiner’s Note
5.	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01/14/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156